Citation Nr: 1638258	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-11 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to December 1969 and from November 1990 to September 1991.  He also served in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

In resolving all doubt in his favor, the Veteran's obstructive sleep apnea is related to his service.


CONCLUSION OF LAW

The criteria are met for service connection for sleep apnea.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that his sleep apnea is related to service.  He asserts he was snoring while still in service, and that his sleep apnea incepted in service.  He also asserts that he was exposed to toxic chemicals while deployed to the Persian Gulf, which might also be the cause of his sleep apnea.  His STRs do not show a sleep apnea diagnosis.  They do show that he was counseled about his weight, which was 234 pounds in August 1991.

The record reveals the Veteran was diagnosed with obstructive sleep apnea, via sleep study, in May 1997.  This was a little more than five years following separation from service.  An April 1997 VA examination shows that he weighed 252 pounds around the time of his diagnosis.  A 2013 sleep study re-confirmed sleep apnea.  

He therefore has shown an incident in service, as well as a current disability.  The remaining inquiry is whether sleep apnea is related to service.

The Veteran was examined by three VA examiners, each of whom opined against a relationship to service.  

At the April 2014 VA examination, the Veteran reported that he was observed snoring and having breathing troubles while sleeping while still in service.  The examiner ignored this statement, and instead opined that sleep apnea was not related to service.  Specifically, she had conducted a search of the literature and found nothing published regarding a connection between service in the Persian Gulf and sleep apnea.  She also indicated a search of the literature did not reveal a relationship between sleep apnea and diabetes, and that diabetes was not shown to be a cause or an aggravating factor in sleep apnea.  She did not comment on whether his symptoms in service, including his recorded weight and the reported observations of his fellow soldiers, were related to his diagnosis.

The January 2015 VA examiner repeated the April 2014 VA examiner's opinion that the literature shows no relationship between service in the Persian Gulf and the development of sleep apnea.

The April 2016 VA examiner also found a relationship to service to be less likely.  The examiner noted the Veteran first entered service, in 1967, he weighed 156 pounds.  In August 1991, his weight was increased to 234 pounds.  The examiner noted this is considered obese.  The examiner noted the Veteran's testimony that fellow soldiers had observed him snoring and having breathing troubles, but that there were not any "buddy statements" corroborating these statements.   He indicated that the medical literature shows that there have been studies that found a relationship between sleep apnea and the development or aggravation of diabetes, but not the other way around.  He indicated that obesity has a clear association with sleep apnea.  He indicated that the literature showed that people with major depressive disorder (MDD) and posttraumatic stress disorder (PTSD), for which the Veteran is service-connected, have a high occurrence of sleep apnea, and that the diagnoses are frequently co-occurring.  He indicated that the literature did not reveal any relationship between sleep apnea and the Veteran's other service-connected disabilities.  

The April 2016 found it less likely that the Veteran's sleep apnea was related to service, despite noting his obesity during his second period of active duty, because there was no corroboration of his symptoms during service.  Also, because he was not diagnosed with it until 2013.  

The Board observes that the Veteran is competent to report his symptoms during service, and the Board finds him credible.  The Board also observes that the VA examiner was mistaken on the date of diagnosis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (a medical opinion based on an inaccurate factual premise has little, if any, probative value); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible).  

As mentioned above, the Veteran's sleep apnea was formally diagnosed in 1997.  The April 2016 VA examiner indicated that obesity was the biggest risk factor for sleep apnea, and noted the Veteran was obese, both during and after active duty service.  Given the credible evidence regarding symptoms observed during service; his weight during service; the VA examiner's opinion regarding obesity's relationship to sleep apnea; the relatively short time frame between separation and diagnosis; the literature showing that people with major depressive disorder (MDD) and posttraumatic stress disorder (PTSD)--for which the Veteran is service-connected--have a high occurrence of sleep apnea, and that the diagnoses are frequently co-occurring; and the lack of a negative opinion directly addressing this evidence, the Board finds the evidence is at least in equipoise.  Under these circumstances, all doubt is resolved in the Veteran's favor, and service connection is granted.   

 
ORDER

Service connection for sleep apnea is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


